Name: Council Implementing Decision 2013/248/CFSP of 29Ã May 2013 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision_IMPL
 Subject Matter: criminal law;  international affairs;  Europe
 Date Published: 2013-05-30

 30.5.2013 EN Official Journal of the European Union L 143/24 COUNCIL IMPLEMENTING DECISION 2013/248/CFSP of 29 May 2013 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (1), and in particular Article 6(1) thereof, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP. (2) The Council considers that one person and two entities should be removed from the list of persons and entities subject to restrictive measures as set out in the Annex to Decision 2012/642/CFSP. (3) The Annex to Decision 2012/642/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2012/642/CFSP is hereby amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 29 May 2013. For the Council The President R. BRUTON (1) OJ L 285, 17.10.2012, p. 1. ANNEX The following person and entities are deleted from the Annex to Decision 2012/642/CFSP: (1) Person Shadryna, Hanna Stanislavauna (2) Entities (a) The Spirit and Vodka Company Aquadiv (b) Sport-Pari